DETAILED ACTION
This is a Final office action on the merits in application number 16/924,945. This action is in response to Applicant’s Amendments and Arguments dated 4/21/2022. Claims 1, 11 and 17 were amended and Claim 9 was previously cancelled.  Claims 1-8 and 10-21 are pending and have been examined on the merits.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Regarding 35 USC 101:
Applicant asserts on page 8 and 9, top, that the 35 USC 101 rejection is without merit. Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. As discussed in the 35 USC 101 rejection, infra, Applicant recites obtaining information about the quantity of a product in inventory, calculating if the quantity is in excess to need and outputting that result which is an abstract idea in the category of Certain Methods of Organizing Human Activity in the subcategory of commercial or legal interactions. Applicant merely applies the abstract idea using general purpose computers. As discussed in the 35 USC 101 rejection, infra, Applicant’s present amendment does not overcome the rejection. Claims 1-8 and 10-21 are not patent eligible. Applicant’s argument has been considered but is not found to be persuasive, the rejection is maintained.

Regarding 35 USC 103:
Applicant asserts on page 9 of the response dated 4/21/2022 that the motivation for combining Nishide and Damon and Berry is insufficient because the present amendment requiring that the plurality of stores are managed by the same company would overcome the motivation to combine the references. The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). Examiner notes that it is known in the art that the performance of stores that are managed by the same company are compared to each other and frequently stores compete with each other for sales numbers with bonuses for management etc.as rewards. Applicant’s argument has been considered but is not found to be persuasive, the rejection is maintained.

Applicant asserts on page 11 of the response dated 4/21/2022 that the reference Franco doe not “cure the errors noted above”. It is unclear to what Applicant refers. Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. Applicant’s argument has been considered but is not found to be persuasive, the rejection is maintained.


Claim Rejections - 35 USC § 101
Claims 1-8 and 10-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Examiner is using the “step” annotation from the 2019 PEG for clarity.

Step 1: 
Independent Claims 1, 11 and 17 recite the statutory categories of apparatus (Machine), Storage Medium (Manufacture), and system (Machine) respectively. Claims 2-8 depend from Claim 1 and are thus Machine claims and Claims 12-16 depend from Claim 11 and are thus Manufacture claims, Claims 18-21 depend from Claim 17 and are thus Machine claims.

Step 2A, prong 1:
Using Claim 1 as exemplary, Claim 1 recites: (Currently Amended) A stock management apparatus, comprising: a processor configured to: acquire, via a first network, stock status information for commodities at a plurality of stores from a store server at each respective store in the plurality of stores, the plurality of stores each managed by the same company; identify a specific commodity in excess stock at a first store in the plurality of stores based on the acquired stock status information; output first information identifying the specific commodity as being in excess stock at the first store and second information about stock status of the specific commodity at a second store in the plurality of stores; and send, via a second network, the first and second information to at least one store-administrator terminal.

For clarity Examiner has bolded the non-abstract elements.  

Claim 1 recites an apparatus that, under its broadest reasonable interpretations and but for the recitations of computer elements, cover a Method of Organizing Human Activity. Obtaining information of the quantity of a product in inventory, calculating if the quantity is in excess to need and outputting that result, is an abstract idea that is included in the category of Methods of Organizing Human Activity specifically in the sub-grouping of commercial or legal interactions.

Claims 2, 12 and 18 recite the same process for all of the products at a plurality of stores and compares a quantity to a threshold and contain the same abstract idea by virtue of their dependency on Claims 1, 11 and 17, respectively.  Claim 3 limits the threshold to one that is predetermined and contains the same abstract idea by virtue of its dependency on Claim 1. Claims 4, 5, 13 and 19 further limit the products to include an expiration date that is predetermined for each and contain the same abstract idea by virtue of their dependency on Claims 1, 11 and 17, respectively. Claims 6-8, 14-16 and 20 further limit communication between stores to particular messages and contain the same abstract idea by virtue of their dependency on Claims 1, 11 and 17, respectively.  Claim 10 further limits where the messages are sent and contains the same abstract idea by virtue of its dependency on Claims 1.  Claim 21 further limits that the terminal is a smartphone and contains the same abstract idea by virtue of their dependency on Claim 1.  Thus, Claims 2-8, 10, 12-16 and 18-21 recite the same abstract idea.   Claims 2, 4, 6-8, 10, and 18-20 also recite a processor, Claims 6-8, 10, 14-16 and 20 also recite a network, Claims 2, 4, 12, 13, 18 and 19 also recite a store server, Claims 6-8, 10, 14-16 and 20-21 also recite a terminal and Claims 12-16 also recite a medium. Accordingly Claims 1-8 and 10-21 recite an abstract idea.

Step 2A, prong 2:
The judicial exception is not integrated into a practical application. With the exception of  the processor/computer recited in Claims 1, 2, 4, 6-8, 10, 11, and 17-20, the network recited in Claims 1, 6-8, 10, 11, 14-17 and 20, the store server recited in Claims 1, 2, 4, 11-13, and 17-19, the terminal recited in Claims 1, 6-8, 10, 11, 14-17 and 20-21 and the medium recited in claims 11-16.  Applicant describes the processor/CPU on page 5, bottom, of his Specification as a general purpose processor.  Applicant describes network on page 4 as “internal or private” and on page 5 as “public such as… the internet”. Applicant describes the store server in general terms on page  4. Applicant describes the store-administrator terminal on page 5 as a general purpose “smart phone”. Applicant describes a medium as a general purpose CD-ROM on page 9. Applicant teaches well known hardware used for the purposes for which they are intended.  Applicant does not claim or teach in his specification any special purpose hardware or improvements thereof.  All of the hardware recited in Applicant’s claims and specification is recited at a high level of generality and amount to no more than instructions to apply the exception using general purpose computer systems. The claimed invention does not improve the functioning of a computer or any other technology or technological field, the claimed invention does not apply the judicial exception to a particular (non-general purpose) machine, and the claimed invention does not effect a transformation or reduction of a particular article to a different state or thing.  

The claims as a whole do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Claim 1 and similarly Claims 11 and 17 are therefore directed to an abstract idea. As discussed above, dependent Claims 2-8, 10, 12-16 and 18-21 recite the same abstract idea and do not recite any additional elements that would integrate the Abstract idea into a practical application and are, thus, also directed to an abstract idea.  

Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As stated previously with respect to the integration of the abstract idea into a practical application, the additional elements of a general purpose processor, a general purpose network, a general purpose server, a general purpose cell phone and a generic storage / generic medium taken individually and in combination, amount to no more than mere instructions to apply the exception using general purpose computer systems. As previously discussed, Claim 1 as a whole merely describes obtaining information of the quantity of a product in inventory, calculating if the quantity is in excess to need and outputting that result. Thus, even when viewed as a whole, nothing in the claim adds significantly more (i.e. an inventive concept) to the abstract idea. Mere instructions to apply cannot provide an inventive concept. Similarly Claims 11 and 17 as a whole merely describes obtaining information of the quantity of a product in inventory, calculating if the quantity is in excess to need and outputting that result and do not contain an inventive concept. Further, as discussed above, dependent Claims 2-8, 10, 12-16 and 18-21 recite the same abstract idea, do not recite any additional elements that would integrate the Abstract idea into a practical application and, when taken as a whole generally apply the concept of a look up table in a computer environment and do not contain an inventive concept. Claims 1-8 and 10-21 are not patent eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, 9-13, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Japanese Patent Publication JP2003-196527 by Yoshio Nishide et. al. (Nishide) in view of U.S. Patent Publication 2013/0204752 to Scott Damon (Damon) and further in view of U.S. Patent Publication 2009/0089189 to Paskel J. Berry et. al. (Berry).

Regarding Claims 1, 11 and 17:
 	Nishide teaches an inventory management system that enables transferring merchandise between stores. Nishide teaches: (Currently Amended) A stock management apparatus, comprising: a processor configured to: ([0001] “server”).

identify a specific commodity in excess stock at a first store in the plurality of stores based on the acquired stock status information; and output first information identifying the specific commodity as being in excess stock at the first store and ([0024] “automatically selects…a store that has a surplus inventory and can be a transfer source”).

and send, via a second network, the first and second information to at least one store-administrator terminal. ([0020] “shop terminal is a mobile phone which is connected to the internet…notice of transfer request”.

While Nishide teaches ([0005] “inquire about the stock status of other stores for the stock-out item in the store”, Nishide does not specifically teach second information about stock status of the specific commodity at a second store in the plurality of stores.  Damon, who also teaches an inventory management system that enables transferring merchandise between stores, teaches this at ([0059] “the inventory of the second point-of-sale facility could be readily determined if the database also maintains inventory lists for that facility”).  The system taught by Nishide sees the amount of inventory at all the other stores and automatically selects one other store with surplus, the system taught by Damon sees all the other stores and is able to contact any of them and obtain the surplus from any of them, not necessarily the one with the most.  It would have been obvious to a person of ordinary skill in the art at the time of Applicant’s effective filing date to provide information about the quantity available at a second store, as taught by Damon, in the system taught by Nishide due to the predictable increase in efficiency by knowing exactly who has excess so a store can decide where to get surplus based on multiple factors including how quickly they can get the parts.

While Nichide teaches acquire …stock status information for commodities at a plurality of store from a store server at each respective store in the plurality of stores; ([0001] “inventory  data of a product for each store”), and Nichide teaches a central server that brokers commodities to fill surplus and shortage conditions between stores, Nichide does not specifically teach a first internal network via a first network, separate from the server, that obtains the raw store stock status information that is likely to be highly proprietary to each store. Berry, also in the surplus reconciliation art, teaches two networks, one that obtains the stock information and one that matches supply to demand and coordinates the reconciliation ([0033] “network 230A…network 230B…private…LAN” and [0061] “over a second network”). 


Berry also teaches the plurality of stores each managed by the same company ([0012] “Exemplary entity 110 can be a business entity, such as a corporation, and exemplary sub-entities 115 can be subsidiaries of the entity 110, which themselves can be subsidiaries of the entity”). It would have been obvious to a person of ordinary skill in the art at the time of Applicant’s effective filing date that it might not be in an individual store’s best interests to provide raw proprietary stock position data for fear that a competing store in the network, even one owned by the same company, could take needed inventory to steal sales of in-demand item. It is well known in the art that stores that are owned by the same company can be compared against each other in terms of sales and productivity by their mutual management with rewards such as manager bonuses tied to relative store performance. Accordingly, Examiner interprets Applicant’s second network to be equivalent to the server and network taught by Nichide which obtains, as taught by Berry, filtered stock status information from a separate network.

Regarding Claims 2, 12 and 18:
 	Nishide in view of Damon and Berry teach all of the elements of Claims 1, 11 and 17.  Nishide also teaches: (Currently Amended) The stock management apparatus according to claim 1, wherein the processor is further configured to: acquire a stock quantity for each of the commodities from the store servers at the plurality of stores; and ([0001] “inventory data of a product for each store”).  Examiner notes that acquire a stock quantity for each of the commodities from the store servers at the plurality of stores is done indirectly through the first (separate) network

While Nishide teaches ([0021] “the server automatically orders a predetermined quantity of the corresponding item when the updated surplus stock quantity interrupts (reaches?) a predetermined ordering point”) but Nishide does not specifically teach: determine whether the stock quantity of each commodity exceeds a stock quantity threshold for the commodity.  Damon teaches this in: ([0059] “determine if the inventory for a particular point-of-sale facility is above or below the assigned threshold number”). It would have been obvious to a person of ordinary skill in the art at the time of Applicant’s effective filing date to compare the stock level to a specific threshold, as taught by Damon, in the system taught by Nishide, due to predictably improved accuracy.

Regarding Claim 3:
Nishide in view of Damon and Berry teach all of the elements of Claims 1 and 2. Nishide does not specifically teach: (Original) The stock management apparatus according to claim 2, wherein each stock quantity threshold is predetermined for each of the plurality of stores. Damon teaches this in: ([0059] “a particular point-of-sale facility”). It would have been obvious to a person of ordinary skill in the art at the time of Applicant’s effective filing date for the threshold to be unique to each store, as taught by Damon, in the system taught by Nishide, due to predictably improved accuracy due to the unique retail circumstances of each store.
 
Regarding Claims 4, 5, 13 and 19:
Nishide in view of Damon and Berry teach all of the elements of Claims 1, 11 and 17.  Nishide also teaches: (Currently Amended) The stock management apparatus according to claim 1, wherein   Atty. Dkt. No.: TAI/2984USthe processor is further configured to: acquire a number of retention days of each of the commodities from the store servers at the plurality of stores; and determine whether the number of retention days of each commodity exceeds a number-of-retention-days threshold for the commodity. The stock management apparatus according to claim 4, wherein each number-of-retention-days threshold is predetermined for each of the plurality of stores. ([0004] “Also, a drug has an expiration date and must be digested within that time period. For this reason, in the group dispensing pharmacies, surplus of the stocked medicine is divided among groups and utilized”). Examiner is interpreting a number-of-retention-days threshold to be equivalent to a product expiration date. Nishide thus teaches determining how many days before expiration of each product and factoring this information into inventory planning.
Regarding Claim 10:
Nishide in view of Damon and Berry teach all of the elements of Claim 1. Nishide also teaches: (Currently Amended) The stock management apparatus according to claim 1, wherein the processor is further configured to send, via the second network,  the first and second information to a plurality of store-administrator terminals.  (see at least [“Solution” section] “terminals 20 and 30”).

Regarding Claim 21:
Nishide in view of Damon and Berry teach all of the elements of Claim 17. Nishide also teaches: (New) The stock management system according to claim 17, wherein the first store-administrator terminal is a smartphone. ([0020] “mobile phone”).

Claims 6, 7, 8, 14, 15, 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Japanese Patent Publication JP2003-196527 by Yoshio Nishide et. al. (Nishide) in view of U.S. Patent Publication 2013/0204752 to Scott Damon (Damon) in view of U.S. Patent Publication 2009/0089189 to Paskel J. Berry et. al. (Berry) and further in view of U.S. Patent 8,001, 017 to Hector Franco (Franco).

Regarding Claims 6, 14 and 20:
Nishide in view of Damon and Berry teach all of the elements of Claims 1, 11 and 17.  While Nishide teaches ([0017] “transfer request” and from the at least one store administrator terminal ([0018] “transfer requesting store terminals”), Nishide does not specifically teach:  (Currently Amended) The stock management apparatus according to claim 1, wherein the processor is further configured to receive, via the second network, an inquiry … about whether a second store in the plurality of stores will accept a transfer of the specific commodity from the first store. Franco teaches a supply chain management system that has an integrated inventory sharing sub-system. Franco teaches The stock management apparatus according to claim 1, wherein the processor is further configured to receive an inquiry about whether a second store in the plurality of stores will accept a transfer of the specific commodity from the first store. ([Col 16, line 32] “queries related to the inventory sharing data”). Franco thus teaches a conversation (negotiation) between the stores about transferring products that includes an initial inquiry/offer.
 
Regarding Claims 7 and 15:
Nishide in view of Damon and Berry teach all of the elements of Claims 1 and 11, and Nishide in view of Damon, Berry and Franco teach all of the elements of Claims 6 and 14.  While Nishide teaches ([0017] “transfer request…when the transfer of the transfer request is notified from the transfer source terminal” and at least one store-administrator terminal associated with (the second store) ([0018] “product transfer source store terminal”), Nishide does not specifically teach: (Currently Amended) The stock management apparatus according to claim 6, wherein the processor is further configured to receive, via the second network, an acknowledgement from… the second store accepting the transfer of the specific commodity. Franco also teaches ([Column 16, lines 55-58] “each merchant can use the transaction processing program to negotiate and perform an inventory transaction with another merchant”). Franco thus teaches a conversation (negotiation) between the stores about transferring products that includes an acknowledgement/acceptance of the initial inquiry.


Regarding Claims 8 and 16:
Nishide in view of Damon and Berry teach all of the elements of Claims 1 and 11, and Nishide in view of Damon, Berry and Franco teach all of the elements of Claims 6, 7, 14 and 15.  While Nishide teaches ([0018] “an input confirming the delivery of the request item is accepted, the transfer completion confirmation is transmitted to the server” and at least one store-administrator terminal ([0018] “transfer requesting store terminals”), Nishide does not specifically teach:  (Currently Amended) The stock management apparatus according to claim 7, wherein the processor is further configured to receive , via the second network, a request from the first store to deliver the specific commodity to the second store. Franco also teaches: ([Column 16, lines 51-53] “trigger a transaction to transfer the surplus inventory to another merchant able to use the surplus inventory”). Franco thus teaches a conversation (negotiation) between the stores about transferring products that includes conclusion of the agreement and delivery of the products.

It would have been obvious to a person of ordinary skill in the art at the time of Applicant’s effective filing date to combine the collaborative structure taught by Franco in the system taught by Nishide in the situation of autonomous stores either owned by the same company or independent of each other to ensure the benefits of sharing excess inventory but to protect against system failures such as hoarding or dumping. 


Relevant Prior Art Not Relied Upon
The prior art is made of record and not relied upon is considered pertinent to applicant’s disclosure.  The additional cited art further establishes the state of the art at the time of applicant’s application.
U.S. Patent 10,949,796 to Victor Tsou (Tsou) teaches a third party broker that matches stores with excess inventory and stores with a shortage and receives filtered inventory from the stores (see especially [Column 11, lines 46-54]).
U.S. Patent Publication 2020/0320467 to Su-Ming Wu et. al. (Wu) teaches obtaining inventory information for inventory redistribution (see especially [146] “LAN”).
U.S. Patent Publication 2018/0197133 to Cheryl L. Linke et. al. (Linke) teaches an inventory management system that uses data from different networks including LANs (see [0022]) available through a gateway and teaches redistribution of surplus.
U.S. Patent Publication 2019/0108483 to Brandon Alexander Tinco (Tinco) teaches an inventory management system that uses a combination of multiple networks (see [0050 and 0053]).
U.S. Patent Publication 2018/0005174 to Gregory D. Dixon teaches a inventory management system that uses multiple networks including LANs (see [0014]).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY S BURSUM whose telephone number is (571)272-8213. The examiner can normally be reached M-F 9:30 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan C Uber can be reached on 571-270-3923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-2786.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.S.B./Examiner, Art Unit 3687                                                                                                                                                                                                        
/NATHAN A MITCHELL/Primary Examiner, Art Unit 3687